This is an action in assumpsit by appellant to recover from the Board of Education of Community Consolidated School District No. I 15 and Travis R. Wright, township treasurer, certain money paid by appellant as taxes for the years 1921, 1922 and 1923. The declaration, after alleging the levy of the tax by the district authorities for building purposes and its payment by appellant to the county treasurer of Mercer county and by him to Travis R. Wright, township treasurer, alleges that the money was not expended for building purposes or for any other purpose during the years for which it was levied and that it is now *Page 282 
held in a special fund known and designated as a building fund; that no vote has been had at any time authorizing the building of a school house or other school building for the use of the district; that no building has been built by the district nor any bonds sold by the district to raise money for building purposes; that no part of the money raised from taxes has been expended for repairs or improvements or for the benefit to a school building belonging to or under the control of the district, and that the time had elapsed in which the money might have been used for such repairs or improvements. Appellees filed a demurrer to the declaration, which was sustained by the court. Appellant elected to stand by his declaration and judgment was entered in favor of appellees against appellant in bar of the action and for costs, from which judgment an appeal has been perfected to this court.
Under the law the board of education had power to levy a tax for educational purposes and for building purposes. Building purposes include other purposes beside the erection of school buildings, and no election is required to be held to authorize the levy of a tax for building purposes to be expended for such other purposes. (People v. Bell, 309 Ill. 387; People v.Hassler, 262 id. 133.) There is no allegation in the declaration that the amount levied was so grossly excessive as to show a fraudulent purpose in making the levy. The declaration shows that the taxes were paid by appellant to the county treasurer voluntarily and not under duress, and therefore he cannot recover back the money paid although the tax may be illegal. Conkling v. City of Springfield, 132 Ill. 420;  Bradford v. City of Chicago, 25 id. 349; Union PacificRailroad Co. v. Dodge County Comrs. 8 Otto, 541.
The declaration showing upon its face that appellant was not entitled to recover, the circuit court properly sustained the demurrer thereto, and the judgment is affirmed.
Judgment affirmed. *Page 283